Citation Nr: 1008541	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1950 to November 
1972.  He died on August [redacted], 1990.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Roanoke, Virginia, that denied 
service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant alleges that the service connection for the 
cause of the Veteran's death is in order because her husband 
died of non-Hodgkin's lymphoma, a disease which is subject to 
presumptive service connection in the case of herbicide-
exposed Veterans.  38 C.F.R.§ 3.309(e).  The RO denied the 
claim because the Veteran's death certificate indicated that 
he died of pancytopenia due to acute myelogenous leukemia, 
which is not a disease that is subject to the presumption set 
forth in 38 C.F.R. § 3.309(e), and because there was in any 
event no evidence of the Veteran's exposure to a herbicide 
during his service.  

While the Veteran's death certificate indicates that he died 
on August [redacted], 1990 of pancytopenia due to or as a consequence 
of acute myelogenous leukemia, extensive documentation from 
the Veteran's final hospitalization at the Naval Hospital in 
Portsmouth Virginia, including an August 18, 1990 narrative 
summary of the Veteran's treatment, indicated that his 
pancytopenia was actually a result of non-Hodgkin's lymphoma.  
According to the narrative summary, the Veteran was admitted 
to the hospital for treatment of pancytopenia which was found 
to be consistent with malignant non-Hodgkin's lymphoma.  He 
eventually developed a left subdural hematoma, brain swelling 
edema, and cerebritis.  The Veteran never regained 
consciousness after surgery to evacuate a recurrence of the 
hematoma.  On August [redacted], 1990 he experienced respiratory 
arrest secondary to his advanced diseases and died.  

If a Veteran was exposed to a herbicide agent during his 
service, certain diseases listed at 38 C.F.R.§ 3.309(e), 
including non-Hodgkin's lymphoma, will be considered service 
connected even though there is no record of such disease in 
service.  A Veteran who served in active military, naval, or 
air service in Vietnam during the Vietnam era is presumed to 
have been exposed to a herbicide agent during such service, 
unless there is affirmative evidence that the Veteran was not 
exposed to a herbicide during that service.  Service in 
Vietnam includes service in the waters offshore Vietnam and 
service in other locations if the conditions of service 
required the veteran to perform duty in, or visit, Vietnam.  
38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  The 
appellant contends that her husband went on temporary duty to 
locations in Vietnam at various times while he was stationed 
in Thailand.  She alleges that she received correspondence 
from her husband while he was in Thailand in which he 
referenced trips to Vietnam; however, this correspondence is 
not of record.  

The claims file contains only a portion of the Veteran's 
personnel records.  These records indicate that the Veteran 
was stationed at U-Tapao Airfield in Thailand for a portion 
of 1968 and 1969 and that his duties as an Operations Support 
Officer, Bomb Navigation Branch, were in direct support of 
the Southeast Asia operations.  He received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal for 
this service.  However, the records are insufficient to 
determine whether the Veteran actually performed any duty in 
Vietnam.  Insofar as the personnel records in the claims file 
appear incomplete, and the determination of this claim is 
dependant upon whether the claimant can show that her husband 
actually served in Vietnam, the Board is of the opinion that 
the Veteran's complete service personnel records should be 
obtained to determine whether they indicate that the Veteran 
had any Vietnam service, such as temporary duty in Vietnam.  

Additionally, the record does not reflect that the claimant 
was provided the notice required by Hupp v. Nicholson, 21 
Vet. App. 342 at 352-353 (2007).  This should be corrected 
upon remand.  

Accordingly, the case is REMANDED for the following actions:

1. The claimant should be provided a new 
VCAA letter that complies with the 
requirements set forth in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The 
claimant should also specifically be asked 
to provide any correspondence or other 
documentation in her possession showing 
that her husband went on temporary duty to 
Vietnam while he was stationed in 
Thailand. 

2.  The RO/AMC should contact the service 
department and obtain a complete copy of 
the Veteran's personnel records.  The 
RO/AMC should specifically request any 
records pertaining to temporary duty 
assignments that the Veteran received 
while he was stationed in Thailand, as 
well as any documents pertaining to his 
receipt of the Vietnam Service Medal.  
These records should then be reviewed to 
determine whether any in-country service 
in Vietnam can be substantiated.

3.  After completion of the above 
development, the appellant's claim should 
be readjudicated.  If the determination 
remains unfavorable, she should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009)


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


